Citation Nr: 1447495	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left hip pain, to include as secondary to the service-connected disability of lumbosacral contusion and strain. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disability of lumbosacral contusion and strain.

3.  Entitlement to service connection for ischemic stroke with facial weakness and slight pronator drift (claimed as stroke), to include as secondary to hypertension.  

4.  Entitlement to service connection for bipolar disorder with depression, to include as secondary to the service-connected disability of lumbosacral contusion and strain. 

5.  Entitlement to service connection for alcohol and drug dependency.  

6.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral contusion and strain.  

7.  Entitlement to a compensable rating for right thumb and ring finger injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for left hip pain, posttraumatic stress disorder (PTSD), hypertension, ischemic stroke with facial weakness and slight pronator drift (claimed as stroke), bipolar disorder with depression, and alcohol and drug dependency; continued a 20 percent rating for lumbosacral contusion and strain; and continued a noncompensable (0 percent) rating for right thumb and ring finger injury.  During the pendency of the appeal, jurisdiction of the case was transferred to the RO in Louisville, Kentucky, which certified the case to the Board.  

In an August 2012 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, representing a full grant with respect to the claim for service connection for PTSD.  

In November 2012, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records and examination reports which are not of record in the paper claims file; however, the Veteran has withdrawn the claims for service connection listed on the title page and the increased rating claims are being remanded for additional development.  As these claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this additional evidence.  See 38 C.F.R. § 20.1304 (2014).  The VBMS e-folder does not include any additional relevant evidence.  

The Veteran is represented by Disabled American Veterans (DAV), as reflected in an October 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  DAV represented the Veteran during his November 2012 hearing, and is listed as the Veteran's representative in a September 2013 rating decision of record in the Virtual VA and VBMS e-folders.  An April 2014 rating decision in the e-folders lists the Military Order of the Purple Heart as the Veteran's representative; however, neither the paper claims file nor the e-folders include a VA Form 21-22 naming the Military Order of the Purple Heart as the Veteran's representative.  Even if the Veteran has filed a new VA Form 21-22 naming the Military Order of the Purple Heart as his representative, and such is simply not currently associated with the record before the Board, there is no indication that a request for change in representation was made within 90 days of the Veteran being notified that his appeal had been certified to the Board for appellate review in October 2012, nor is there any allegation or showing of good cause for a delay in a request for change of representation.  Therefore, DAV remains the Veteran's representative for purposes of this decision.  See 38 C.F.R. § 20.1304.

The issues of entitlement to a rating in excess of 20 percent for service-connected lumbosacral contusion and strain and entitlement to a compensable rating for right thumb and ring finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claims for service connection for left hip pain, hypertension, ischemic stroke, bipolar disorder, and alcohol and drug dependency.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims for service connection for left hip pain, hypertension, ischemic stroke, bipolar disorder, and alcohol and drug dependency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the November 2012 hearing, the Veteran withdrew from appeal the claims for service connection for left hip pain, hypertension, ischemic stroke, bipolar disorder, and alcohol and drug dependency.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for left hip pain, to include as secondary to the service-connected disability of lumbosacral contusion and strain, is dismissed.  

The appeal as to the claim of entitlement to service connection for hypertension, to include as secondary to the service-connected disability of lumbosacral contusion and strain, is dismissed.  

The appeal as to the claim of entitlement to service connection for ischemic stroke with facial weakness and slight pronator drift (claimed as stroke), to include as secondary to hypertension, is dismissed.  

The appeal as to the claim of entitlement to service connection for bipolar disorder with depression, to include as secondary to the service-connected disability of lumbosacral contusion and strain, is dismissed.  

The appeal as to the claim of entitlement to service connection for alcohol and drug dependency is dismissed.  


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran new VA examinations to evaluate the current severity of his service-connected lumbosacral spine and right thumb and ring finger disabilities.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral contusion and strain and his service-connected right thumb and ring finger injury.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Cincinnati VA Medical Center (VAMC), dated since August 2013;

(2) records from the Central Arkansas Veterans Healthcare System, dated since March 2014;
 
(3) any outstanding records from the Dayton VAMC, to include records dated since October 2010 and any records regarding epidural injections for back pain, including around August 2009, as referenced during VA treatment in June 2010; 

(4) records regarding EMG/NCS studies conducted around June or July 2009, as referenced in September and November 2009 treatment records from the Dayton VAMC and a January 2010 VA examination report; and,

(5) any outstanding pertinent records from the Nashville VAMC, to include the report of an MRI of the lumbar spine, as referenced in a June 2009 discharge summary.   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Associate with the claims file/e-folder all pieces of evidence relied on in the September 2013 and April 2014 rating decisions that are not currently associated with the claims file/e-folder, to include:

(1) a Form 21-526b, Veteran's Supplemental Claim for Compensation, received in December 2012; 

(2) a VA Form 21-526EZ, Veteran's Fully Developed Claim, received in March 2013; and

(3) a VA Form 21-4138 received in November 2013.  

3. Associate with the claims file/e-folder the Veteran's VA vocational rehabilitation folder.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbosacral contusion and strain.  

In conjunction with the examination, the claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should identify any neurological impairment associated with the Veteran's service-connected back disorder.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected back disorder.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

In making this determination, the VA examiner should consider and address a January 2013 EMG showing electrodiagnostic evidence of a mild right L4-5 chronic radiculopathy with mild active component in the L4-5 dorsal rami innervated paraspinals.  The examiner should also consider and address a June 2013 VA treatment record which includes an assessment of lumbar radiculopathy.  

If the examiner identifies any neurological impairment associated with the Veteran's service-connected back disorder, he or she should comment as to whether it is possible to distinguish the symptoms and effects of the neurological impairment associated with the Veteran's service-connected back disorder, from those attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with neurological impairment associated with his service-connected back disorder.

The examiner should also indicate whether the Veteran's service-connected back disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right thumb and ring finger injury.  

In conjunction with the examination, the claims file/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all manifestations of the Veteran's service-connected right thumb and ring finger injury, particularly considering his reports of numbness (as described during the March 2012 VA examination and the November 2012 hearing).

The examiner should conduct range of motion testing of the right thumb and ring finger (expressed in degrees).  Range of motion should also be expressed by a statement as to the size of the gap, in centimeters or inches, between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether the right thumb and ring finger disability is manifested by any form of ankylosis and, if so, whether such is favorable or unfavorable.

The examiner must also address whether the Veteran experiences any neurological impairment as a result of his service-connected right thumb and ring finger disability.  If so, he or she must identify the nerve(s) affected and opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s). 

If the examiner identifies any neurological impairment associated with the Veteran's service-connected right thumb and ring finger disability, he or she should comment as to whether it is possible to distinguish the symptoms and effects of the neurological impairment associated with the Veteran's service-connected right thumb and ring finger disability from that attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with neurological impairment associated with his service-connected right thumb and ring finger disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


